                IN THE DISTRICT COURT OF THE UNITED STATES
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

JaMICHAEL LaCOREY STONE, #284539,)
                                 )
       Plaintiff,                )
                                 )
  v.                              ) CASE NO. 2:21-CV-246-WHA-SMD
                                             )
PATRICE RICHIE JONES, et al.,                )
                                             )
         Defendant.                          )

                                        ORDER

        On June 15, 2021, the Magistrate Judge entered a Recommendation (Doc. #4) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

       1. The Recommendation of the Magistrate Judge is ADOPTED.

       2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide

necessary financial information as ordered by this court.

       A separate Final Judgment will be entered.

       DONE this 8th day of July, 2021.




                            /s/ W. Harold Albritton
                            SENIOR UNITED STATES DISTRICT JUDGE
